995 A.2d 300 (2010)
202 N.J. 48
In the Matter of Jeffrey S. FEINERMAN, an Attorney at Law.
Supreme Court of New Jersey.
May 19, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-354, concluding that JEFFREY S. FEINERMAN of PARSIPPANY, who was admitted to the bar of this State in 1995, should be reprimanded for violating RPC 1.15(a) (failure to safeguard client funds and negligent misappropriation of client funds), RPC 1.15(d), Rule 1:21-6 (recordkeeping violations), RPC 5.5(a)(1) (practicing law while ineligible), and RPC 8.4(c) (conduct involving dishonesty, deceit or misrepresentation);
And the Court having determined from its review of the matter that respondent should be reprimanded for his unethical conduct and that he should complete a course in attorney trust accounting;
And good cause appearing;
It is ORDERED that JEFFREY S. FEINERMAN is hereby reprimanded; and it is further
ORDERED that respondent shall complete a course in attorney trust accounting approved by the Office of Attorney Ethics within six months after the filing the date of this Order and submit satisfactory proof of his completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.